Citation Nr: 1242782	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dizziness, to include as due to either a mortar explosion or exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2008, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the claims folder.  

In March 2009, the Board remanded the case for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2009.  In September 2011, the Board again remanded the case for additional development.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran presumably had exposure to Agent Orange based upon his service in the Republic of Vietnam during the Vietnam Era.  

2.  There is no competent evidence of a current disability manifested by dizziness.  Even assuming the condition manifests, it has not been causally linked to any incident of service, including Agent Orange exposure.  





CONCLUSION OF LAW

A disorder manifested by dizziness was not incurred in or aggravated by active service and may not be presumed to be due to in-service mortar explosion or Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2004, November 2004, June 2005, and August 2005 from the RO to the Veteran which were issued prior to the RO decisions in December 2005 and July 2006.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding any of the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual background.

The records indicate that the Veteran entered active duty in June 1968.  (His DD Form 214 indicates that his military occupational specialty was as a Light Weapons Infantryman.  It also indicates that the Veteran was awarded the Vietnam Cross of Gallantry with palm, Combat Infantry Badge, the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal with 60 device.)  A pre-induction examination, dated in April 1968, was negative for any complaints or findings of a disability manifested by dizziness.  The service treatment records (STRs) indicate that the Veteran was treated in November and December 1968 for complaints of, among other symptoms, dizziness.  In December 1968, the Veteran was diagnosed with dizzy spells of unknown etiology.  In February 1969, the Veteran received minor laceration on the forehead caused by firing an M-16; no pertinent diagnosis was noted.  The STRs also show that the Veteran was seen at the ENT clinic in April 1969 for evaluation of his ears following an explosion in February 1969.  In May 1969, he was diagnosed with mild externa otitis and improving hearing loss.  The separation examination, conducted in March 1970, is completely silent with respect to any complaints or findings of a head injury or dizziness.  

The Veteran's initial claim for service connection for dizziness (VA Form 21-526) was filed in January 2004.  Submitted in support of the claim were VA progress notes dated from July 2003 to September 2004.  Those records do not reflect any complaints or findings of a disability manifested by dizziness.  

Submitted in April 2005 were treatment reports from Brooks County Jail.  The records show that the Veteran requested to see a doctor in August 1993 due to constant blurred vision and headaches; he stated that he was currently on high blood pressure medications.  The examiner noted that he was concerned because of symptoms of dizziness, headache and hypertension.  No pertinent diagnosis was noted.  



Received in December 2005 were medical records from the Florida Department of Corrections, dated from April 1987 to March 2002.  In February 1990, the Veteran was admitted to a hospital for multiple facial fractures; he reported a history of being beaten up at Cross City County institution.  It was noted that laboratory studies were within normal limits.  The discharge diagnosis was multiple facial fractures.  

Also received in December 2005 were additional VA progress notes dated from December 2003 through November 2005.  During a clinical visit in September 2004, the Veteran reported a history of gradual hearing loss since service.  He also reported dizziness and lightheadedness, but denied syncope.  The Veteran indicated that he experienced dizziness when going from sitting to standing position, occurring daily and lasting for seconds.  The Veteran was referred for an MRI of the brain in October 2004, which did not demonstrate any mass lesions.  The Veteran was seen by the attending ENT surgeon in April 2005; at that time, he reported dizziness for many years which he stated that began in Vietnam.  It was noted that MRI was within normal limits and laboratory studies were within normal limits.  The examiner noted that the examination was within normal limits.  

VA progress notes dated from January 2006 to June 2006 are completely silent with respect to any complaint or treatment for dizziness.  

At his personal hearing in November 2008, the Veteran testified that he received wounds from mortar rounds as a result of an explosion that occurred approximately 5 yards from his head in Vietnam.  The Veteran also reported being involved in a fire fight during which he received laceration wounds to the forehead.  The Veteran testified that he suffered trauma to the ears as a result of those inservice incidents, and he has suffered from dizziness since that time.  The Veteran related that he has experienced bad falls a result of the dizziness; he noted that a week prior to the hearing, he became dizzy, fell and injured his left leg.  The service representative reported that the Veteran showed him a huge gash on his lower left leg as a result of that fall.  

The Veteran was afforded a VA examination in April 2009.  It was noted that the Veteran had dizziness in service in 1968 which went away and was gone at separation.  It was also noted that he had intermittent dizziness over the years which has become more frequent the last several years.  The Veteran reported that any sudden movement causes the room to spin and it will last typically a few seconds and resolve.  He stated that it only occurs when standing and sudden movements.  He has no nausea or vomiting with this.  Following the examination, the VA examiner diagnosed the Veteran with vertigo.  The examiner concluded that the Veteran's vertigo was not caused by or a result of his military service, including head trauma suffered as a result of mortar fire, or his service-connected disorders.  He stated that there was absolutely no evidence of vertigo in service and the complaints of "dizziness" were associated with what appears to be a GU infectious process.  Furthermore, the examiner stated that the Veteran had no complaints of dizziness or vertigo following the head laceration from the mortar fire, and no complaints of either upon separation.  He stated that there was no evidence of any chronic vertigo condition following separation, and noted that the Veteran suffered a head injury while in prison around 1990.  The examiner then concluded that the etiology of the Veteran's vertigo was unclear, but there was nothing to suggest that his military service or service-connected conditions had anything to do with his problem.  Lastly, the examiner stated that a nexus could not be made.  

Received in November 2009 were VA progress notes dated from July 2006 to April 2009.  Those records do not reflect any treatment for a disability manifested by dizziness.  

In October 2011, the Veteran was afforded another VA examination in order to determine the etiology of his claimed dizziness and vertigo.  The examiner was requested to provide an opinion as to the etiology of the Veteran's dizziness and vertigo.  In so doing, the examiner was asked to discuss the STRs that report dizziness in service, the inservice incident of mortar fire in 1969, and to discuss whether or not the Veteran's dizziness and/or vertigo was caused by or aggravated by any service-connected disability, including hearing loss or tinnitus.  On the VA examination in October 2011, the VA examiner noted that he had reviewed the claims folder, including the November 2008 hearing, prior evaluation for dizziness and vertigo, and the incidents in service.  The examiner stated that there was no evidence of the claimed condition "dizziness/vertigo" on today's examination.  The examiner stated that a more precise diagnosis cannot be rendered as there is no objective data to support a more definite diagnosis.  The examiner also stated that since there is no evidence of a claimed condition of "dizziness/vertigo" on today's examination, an opinion was not indicated.  The examiner noted that the Veteran self reports the onset of current subjective "dizziness/unsteadiness" is in the past 2 to 3 years more often since the last examination in April 2009.  The examiner stated that the onset of the Veteran's current symptoms happened many years after discharge from military, and is not related to military and is not related to any inservice incident of a mortar fire in 1969 or claimed "mild concussion," and/or his service-connected hearing loss or bilateral tinnitus.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to herbicides, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2012).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  




When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

The evidence reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era; hence, exposure to herbicides such as Agent Orange may be presumed.  38 C.F.R. § 3.307.  He has asserted that he has dizziness/vertigo as a result of his military service, including his exposure to Agent Orange.  However, vertigo is not included among those disabilities for which service connection may be presumed.  38 C.F.R. § 3.309(e).  Accordingly, there is no basis for establishing service connection for dizziness/vertigo under the theory that it developed as a consequence of the Veteran's exposure to herbicides in service.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether service connection is otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board notes that while the STRs show that the Veteran was seen on several occasions during service for complaints of dizziness, there is no specific evidence of complaints of, or treatment for, vertigo or any type of peripheral vestibular disorder during service.  The Veteran's separation examination is devoid of any diagnoses of dizziness/vertigo.  Moreover, the record does not mention any treatment of a disability manifested by dizziness until April 2009, when the examiner reported a diagnosis of Vertigo, more than 39 years after the veteran's discharge from service.  Thus, service connection on a presumptive basis is not warranted, as the evidence fails to show vertigo was manifested to a compensable degree within one year following the veteran's service discharge.  In addition, the Board observes that there is no competent evidence linking the Veteran's vertigo to service, including to a head injury or Agent Orange exposure in service.  



Rather, following a review of the claims folder in October 2011, the VA examiner stated that there was no evidence of the claimed condition "dizziness/vertigo" on today's examination.  The examiner stated that a more precise diagnosis cannot be rendered as there is no objective data to support a more definite diagnosis.  The examiner also stated that since there is no evidence of a claimed condition of "dizziness/vertigo" on today's examination, an opinion was not indicated.  The examiner noted that the Veteran self reports the onset of current subjective "dizziness/unsteadiness" is in the past 2 to 3 years more often since the last examination in April 2009.  The examiner stated that the onset of the Veteran's current symptoms happened many years after discharge from military; as such, they are not related to military or any inservice incident of a mortar fire in 1969 or claimed "mild concussion," and they are not related to his service-connected hearing loss or bilateral tinnitus.  In light of the foregoing, it must be concluded that the competent evidence weighs against finding of a causal link between vertigo/dizziness and military service, including on the basis of Agent Orange exposure therein.  

The Board acknowledges the Veteran's belief that his dizziness is either related to service or was caused by his service-connected hearing loss and tinnitus.  He is competent to report when he began experiencing disequilibrium symptoms.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his dizziness, and his views are of no probative value.  Further, even if his opinion was entitled to be accorded some probative value, it is outweighed by the detailed opinions provided by the medical professionals who examined both him and the record and opined that he does not have any type of chronic disability manifested by dizziness-to include vertigo.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for dizziness and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  



ORDER

Service connection for dizziness, to include as due to either a mortar explosion or exposure to Agent Orange, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


